861 F.2d 267Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William WELLONS, Plaintiff-Appellant,v.J.W. TUCKER, Captain, Henry L. Robinson, Sergeant, J.A.Smith, Jr., Ellis B. Wright, Jr., Warden, J.B.Watson, Defendants-Appellees.
No. 88-6713.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1988.Decided Sept. 26, 1988.

William Wellons, appellant pro se.
Richard Francis Gorman, III Office of Attorney General, for appellees.
Before WIDENER, K.K. HALL, and ERVIN, Circuit Judges.
PER CURIAM:


1
William Wellons appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wellons v. Tucker, C/A No. 87-750-R (E.D.Va. June 27, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.